Case 3:18-cv-00017-NKM-JCH Document 289 Filed 05/10/21 Page 1 of 8 Pageid#: 4142




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division

     BRENNAN M. GILMORE,

             Plaintiff,

     v.                                                      Civil Action No. 3:18-cv-00017
                                                             NKM-JCH

     ALEXANDER E. JONES, et al.
         Defendant.

         OBJECTIONS AND MOTION TO QUASH THE SUBPOENA ISSUED TO THE
           NORTHER VIRGINIA REGIONAL INTELLIGENCE CENTER (NVRIC)

             COMES NOW, by special appearance, non-party Northern Virginia Regional

     Intelligence Center (NVRIC), by counsel, and respectfully moves the Court for entry of

     an order quashing the subpoena issued to it by Defendant James Hoft. In support of this

     motion, NVRIC states as follows:

     I.      BACKGROUND

             On April 26, 2021, NVRIC, a non-party to this case, received a Rule 45 subpoena

     issued by counsel for Defendant Hoft commanding the production of documents on or before

     May 11, 2021. See Exhibit A, subpoena issued to NVRIC.1 The subpoena, after an eight-

     page exhaustive and onerous list of definitions, makes six numbered requests covering an

     expansive universe of materials. The materials sought are irrelevant to the issues in this case,

     outside the scope of discovery, protected from disclosure by both state and federal law, and

     are privileged as criminal investigatory materials. Additionally, a search for and production




     1
       The subpoena issued to NVRIC is nearly identical to the subpoenas issued to the
     Virginia State Police and the Virginia Fusion Center that are subject to a motion to quash
     filed by those entities. See ECF Doc. No. 287.
                                                    1
Case 3:18-cv-00017-NKM-JCH Document 289 Filed 05/10/21 Page 2 of 8 Pageid#: 4143




     of any potentially responsive materials would be unduly burdensome and expensive for

     NVRIC to conduct.

            Plaintiff Brennan Gilmore’s Amended Complaint alleges claims for defamation

     and intentional infliction of emotional distress against numerous defendants arising from

     statements and publications allegedly made following the Unite the Right Rally in

     Charlottesville on August 12, 2017. With respect to Hoft, Gilmore claims that he wrote

     and published an article on his website, thegatewaypundit.com, titled “Random Man at

     Protests Interviewed by MSNBC, NY Times Is Deep State Shill Linked to George

     Soros.” (ECF Doc. No. 29, Am. Compl. at ¶¶ 20, 62-82). Gilmore alleges that the article

     implied that he participated in a State Department plot to organize the riots in

     Charlottesville and that Gilmore participated in a conspiracy with the State Department

     and media outlets to cover up that the riots were organized by the State Department. (Id.

     at ¶67).

            NVRIC is a regional fusion intelligence center that was formed in 2004 and was

     recognized as a regional fusion center in 2010 by the United States Department of

     Homeland Security (DHS). See Exhibit B, Declaration of Ronald Manzo. NVRIC is a

     component of the Fairfax County Police Department’s Criminal Intelligence Division and

     is staffed by personnel from the Fairfax County Police Department, the Virginia State

     Police, and contract analysts funded by DHS. Id. NVRIC supports the jurisdictions of

     Fairfax County, Arlington County, Alexandria City, Prince William County, Loudoun

     County and cities, towns, federal facilities and military installations within those

     counties. Id. NVRIC collaborates and partners with local law enforcement agencies

     within these jurisdictions and also works closely with other regional fusion centers, the

     Virginia Fusion Center, and the Federal Bureau of Investigation. Id.

                                                   2
Case 3:18-cv-00017-NKM-JCH Document 289 Filed 05/10/21 Page 3 of 8 Pageid#: 4144




            The mission of NVRIC is to collect, evaluate, analyze, and disseminate timely

     information and actionable intelligence to its Northern Virginia partners, such as local

     law enforcement agencies, with a focus on prevention of mass attacks, terrorism, and

     cyber incidents. Id. This is accomplished by the collection and promotion of information

     sharing between the Fairfax County Police Department, the Virginia State Police and

     other law enforcement agencies. Id. NVRIC is a collaborative effort between the Fairfax

     County Police Department and the Virginia State Police to provide tactical, operational,

     and strategic information and intelligence to law enforcement, fire services, emergency

     management, transportation, public health, and cyber security serving the Northern

     Virginia region, as appropriate. Id.

     II.    ARGUMENT

            Rule 45(d)(3) requires that a subpoena be quashed if it requires the disclosure of

     privileged or other protected matter and/or it subjects a person to an undue burden.

     Additionally, a Rule 45 subpoena may be quashed if it seeks the production of materials that

     are outside the scope of discovery as defined by Rule 26. See Singletary v. Sterling Transp.

     Co., 289 F.R.D. 237, 240–41 (E.D. Va. 2012) (citing Cook v. Howard, No. 11–1601,

     2012 WL 3634451, at *6 (4th Cir. Aug. 24, 2012) (per curiam). “[A] non-party cannot

     be required to produce any material that a party to the litigation would not also be

     required to produce.” RLI Ins. Co. v. Nexus Serv., Inc., No. 5:18-cv-00066, 2019 WL

     8324257, at *1 (W.D. Va. Nov. 27, 2019 (citing Cook v. Howard, 484 F. App’x 805, 812

     (4th Cir. 2012) (per curiam)). Rule 26 defines the scope of discovery to nonprivileged

     matters that are relevant to any party’s claim or defense and is proportional to the needs

     of the case. Fed. R. Civ. P. 26(b)(1).



                                                   3
Case 3:18-cv-00017-NKM-JCH Document 289 Filed 05/10/21 Page 4 of 8 Pageid#: 4145




            The Rule 45 subpoena issued by Hoft to NVRIC seeks, without any time

     limitation, materials related to the Unite the Right Rally, the Heaphy Report, the

     prosecution of James Alex Fields, Jr., and the death of Heather Heyer. Ex. A, request no.

     1 at p. 15. It also seeks materials for a period between January 1, 2017 through January

     20, 2018 related to numerous groups (i.e. BLM, ANTIFA, White Nationalists, etc.) and

     more than 50 individuals. Ex. A., request nos. 2-5 at pp. 15-19. Lastly, it seeks, without

     any time limitation, the production of all communications between NVRIC and more

     than 70 entities and individuals and the production of all communications between

     January 1, 2017 and the present relating to 20 additional topics, persons, places, and

     lawsuits. Ex. A., request no. 6 at pp. 16-19.

            A.      The materials sought by the subpoena are irrelevant to the claims and
                    defenses in this case and are outside the scope of discovery.

            The central issue in this case is whether the defendants, including Hoft, published

     actionable statements regarding Gilmore with actual malice. Gilmore v. Jones, No. 3:18-

     cv-000017, 2021 WL 68684, at *4-6 (W.D. Va. Jan. 8, 2021) (quoting Gilmore v. Jones,

     370 F. Supp. 3d 630, 666 (W.D. Va. 2019)). The Court has ruled that Gilmore must

     prove each defendant’s state of mind at the time of the alleged publications and that

     “information that a defendant did not have at publication could not have influenced his

     state of mind in making his statement. . .” Id. at *6. Hoft’s alleged defamatory

     publication was made on August 14, 2017. For obvious reasons, Hoft did not possess or

     have access to any of the information that his subpoena requests from NVRIC. Thus, the

     information and material sought, even assuming it exists, is wholly irrelevant because it

     could not have had any impact on Hoft’s state of mind when he made the alleged

     defamatory publication. For this reason alone, the materials sought by the subpoena are

                                                     4
Case 3:18-cv-00017-NKM-JCH Document 289 Filed 05/10/21 Page 5 of 8 Pageid#: 4146




     outside the scope of discovery and disproportionate to the needs of this case. As such,

     the subpoena should be quashed.

            B.      The materials sought from NVRIC are protected from disclosure.

            NVRIC receives federal support and funding and as such is required to comply

     with the provisions of 28 Code of Federal Regulations Part 23 related to the operating

     policies of a criminal intelligence system. See Ex. B. As a criminal intelligence system

     and project, absent some imminent danger to life or property, NVRIC is prohibited

     pursuant to 28 C.F.R. §23.20(e) from disseminating criminal intelligence information to

     anyone other than law enforcement authorities with a need to know and right to know and

     who have agreed to comply with the operating principles set forth in 28 C.F.R. Part 23.

     All materials, information, and data (other than internal administrative materials and

     information) maintained by NVRIC constitutes criminal intelligence information as

     defined by 28 C.F.R. §23.3(b)(3). Hoft is clearly not a law enforcement authority with a

     need to know and right to know and thus NVRIC cannot disseminate criminal

     intelligence information, if any exists, to him.

            Furthermore, NVRIC does not operate in Charlottesville as it is not one of the

     jurisdictions it monitors. See Ex. B. The Virginia Fusion Center covers Charlottesville.

     If NVRIC received any information, alerts, notices, or reports related to the United the

     Right Rally and events in Charlottesville in August of 2017, it would have been received

     from the Virginia Fusion Center. Id. Hoft’s subpoena seek all materials concerning the

     Unite the Right Rally, the Heaphy Report, the prosecution of James Alex Fields, Jr., the

     death of Heather Heyer, ANTIFA, BLM, white nationalists, white supremacists, and

     numerous other individuals. Pursuant to Virginia Code § 52-48, “papers, records,



                                                   5
Case 3:18-cv-00017-NKM-JCH Document 289 Filed 05/10/21 Page 6 of 8 Pageid#: 4147




     documents, reports, materials, databases, or other evidence or information relative to

     criminal intelligence or any terrorism investigation in the possession of the Virginia

     Fusion Intelligence Center shall be confidential.” Pursuant to Virginia Code § 52.-48(C),

     “[n]o person or agency receiving information from the Virginia Fusion Intelligence

     Center shall release or disseminate that information without prior authorization from the

     Virginia Fusion Intelligence Center.” Thus, any information that NVRIC may have

     received from the Virginia Fusion Center related to the events in Charlottesville, if any,

     may not be disseminated by NVRIC without prior authorization from the Virginia Fusion

     Center. As demonstrated by its motion to quash the subpoena issued by Hoft to it that

     seeks the same information sought from NVRIC, the Virginia Fusion Center has not

     authorized the release of any such information.

            Therefore, pursuant to federal and state law, the materials sought by Hoft’s

     subpoena, even if somehow relevant and within the bounds of permitted discovery, are

     protected from disclosure and the subpoena should be quashed.

            C.      The materials sought from NVRIC are privileged criminal
                    investigative files.

            NVRIC has both an investigative unit and analytical unit. See Ex. B. The

     investigative unit consists of experienced investigators detailed from local and state

     agencies in the region who are responsible for conducting criminal investigations, as it

     relates to their respective jurisdiction, which could have a potential terrorism or

     behavioral threats nexus. Id. The analytical unit focuses on the collection, integration,

     and analysis of intelligence information for support of criminal investigations and

     behavioral threat assessments. Id. The activities of the analytical unit are coordinated

     with Virginia Fusion Center analysts. Id. As such, any materials or information

                                                   6
Case 3:18-cv-00017-NKM-JCH Document 289 Filed 05/10/21 Page 7 of 8 Pageid#: 4148




     maintained by NVRIC, if any, sought by Hoft’s subpoena constitute criminal

     investigative files that are privileged under Virginia law. Under Virginia law, criminal

     investigative files are privileged and are not subject to discovery. See e.g. Singh v.

     Agbemble, 77 Va. Cir. 242 (Fairfax Cty. Cir. Ct. 2008); Decker v. Watson, 54 Va.

     Cir. 493 (Prince William Cty. Cir. Ct. 2001). Hoft is not the accused in a criminal matter

     with a right to discover certain criminal investigative information and materials. He is a

     defendant in a civil matter seeking to discover irrelevant information related to civil

     claims asserted against him. Therefore, any information or material sought from NVRIC

     by Hoft, if any exist, is privileged and the subpoena should be quashed.

            D.      The subpoena is unduly burdensome.

            Hoft’s subpoena seeks a broad universe of material and information that to even

     search for would require significant resources to be expended by NVRIC. On its face,

     the subpoena would require the culling of electronic and tangible sources related to over

     75 names, subjects, and entities for a period of up to four years. Such an effort,

     conducted for the purpose of identifying information that, even if it exists, is wholly

     irrelevant to the issues in this case, would necessarily draw resources from NVRIC’s

     important public mission and require a substantial number of man-hours to perform. The

     burden and expense to NVRIC in responding to Hoft’s subpoena clearly outweighs the

     need for Hoft to discover irrelevant and legally protected information. As such, the

     subpoena is unduly burdensome, disproportionate to the needs of the case, and should be

     quashed.




                                                   7
Case 3:18-cv-00017-NKM-JCH Document 289 Filed 05/10/21 Page 8 of 8 Pageid#: 4149




     III.      CONCLUSION

               For the reasons stated above, NVRIC respectfully requests an order from the

     Court quashing the subpoena issued by Defendant James Hoft to NVRIC pursuant to

     Rule 45.



                                                    Respectfully submitted,

                                                    NORTHERN VIRIGNIA REGIONAL
                                                    INTELLIGENCE CENTER
                                                    By Counsel


     ELIZABETH D. TEARE
     COUNTY ATTORNEY

     By                       /s/
            Robert M. Hardy, Assistant County Attorney
            Virginia Bar Number 74965
            Counsel for Northern Virginia Regional Intelligence Center
            Office of the County Attorney
            12000 Government Center Parkway, Suite 549
            Fairfax, VA 22035-0064
            Phone: 703-324-2421
            Fax: 703-324-2665
            Robert.Hardy@fairfaxcounty.gov

                                   CERTIFICATE OF SERVICE

            I hereby certify that on the 10th day of May 2021, I electronically filed the
     foregoing with the Clerk of the Court using the CM/ECF system, which will send a true
     copy of the foregoing to all counsel of record:

                                            _______________/s/_______________________
                                            Robert M. Hardy




                                                   8
